EXHIBIT 16.1 RBSM LP Accountants and Advisors 5 West 37th Street 9th Floor New York, NY 10018 212.868.3669 212.868.3498/Fax May 26, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Telkonet, Inc. (copy attached), which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of Telkonet, Inc.'s Form 8-K report dated May 26, 2011. We agree with the statements concerning our Firm in such Form 8-K. RBSM LP Accountants and Advisors 5 West 37th Street 9th Floor New York, NY 10018 212.868.3669 212.868.3498/Fax May 26, 2010 Members of the Audit Committee Telkonet, Inc. 10200 Innovation Drive Suite 300 Milwaukee, WI 53226 Gentlemen: The purpose of this letter is to confirm the client-auditor relationship between Telkonet, Inc. (Commission File Number 333-165148) and RBSM LLP has ceased. cc: Office of the Chief Accountant Securities and Exchange Commission treet, North East Washington, D.C. 20549 New York, NY Washington, DC Mumbai, India Member of Russell Bedford International with affiliated offices worldwide
